Matter of Goldfarb (2019 NY Slip Op 08674)





Matter of Goldfarb


2019 NY Slip Op 08674


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
COLLEEN D. DUFFY, JJ.


2011-05749

[*1]In the Matter of Jason C. Goldfarb, admitted as Jason Cory Goldfarb, a disbarred attorney. (Attorney Registration No. 4250684)



Motion by Jason C. Goldfarb for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Goldfarb was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on July 20, 2004, under the name Jason Cory Goldfarb. By opinion and order of this Court dated April 3, 2012, Mr. Goldfarb was disbarred based on his conviction of a felony, effective April 21, 2011, and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Goldfarb, 96 AD3d 12). By decision and order on motion of this Court dated November 29, 2018, Mr. Goldfarb's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Jason Cory Goldfarb is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Jason Cory Goldfarb to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and DUFFY, JJ., concur.